Citation Nr: 0636255	
Decision Date: 11/21/06    Archive Date: 11/28/06	

DOCKET NO.  04-41 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastritis, to 
include as secondary to medication for service-connected 
right and left knee disabilities. 

2.  Entitlement to an evaluation in excess of 10 percent for 
the postoperative residuals of right medial meniscectomy with 
degenerative joint disease, to include restoration of a 
previously-assigned 40 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2001 and March 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Upon review of this case, it is unclear whether the veteran 
wishes to pursue the issue of an earlier effective date for 
the assignment of a previous 40 percent evaluation for his 
service-connected right knee disability.  Inasmuch as that 
issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for clarification and, if 
necessary, appropriate action.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
gastritis.  In pertinent part, it is argued that the 
veteran's current gastrointestinal symptomatology had its 
origin during his period of active military service.  In the 
alternative, it is argued that the veteran's claimed 
gastritis is proximately due to, the result of, or aggravated 
by medication for his service-connected right and left knee 
disabilities.

In that regard, a review of the record discloses that, during 
the period from February 1982 to August 1986, the veteran 
underwent extensive treatment and/or evaluation for various 
gastrointestinal symptomatology.  More specifically, at the 
time of Medical Board proceedings in August 1986, it was 
noted that the veteran had received recurrent outpatient 
treatment for abdominal pain.  Reportedly, the veteran's 
abdominal pain had been "worked up" with a cystogram and 
upper gastrointestinal series, following which he was felt to 
exhibit "no abnormalities."  Significantly, at the time of 
those Medical Board proceedings, it was noted that the 
veteran took medication for his stomach pain.  Also noted was 
that the veteran was taking Motrin as needed for his 
(service-connected) knee problems.  According to the 
examiner, the veteran's stomach pain had begun prior to his 
use of nonsteroidal anti-inflammatory medication.  Moreover, 
the anti-inflammatory medication was not felt to have 
increased or worsened his stomach pain.  

In July 1986, approximately two months prior to the veteran's 
discharge from service, he was described as suffering from 
"chronic" abdominal pain of questionable etiology.  One month 
later, just prior to the veteran's separation, he received a 
diagnosis of abdominal pain, recurrent for the past four 
years, once again of uncertain etiology.  

The Board observes that, at the time of a VA general medical 
examination in November 1986, the veteran complained of 
abdominal pain when urinating.  Physical examination revealed 
the presence of some tenderness in both lower quadrants of 
the veteran's abdomen and at the umbilicus, though with no 
muscle spasm.  The pertinent diagnosis noted was abdominal 
pain of undetermined origin.  

During the course of VA outpatient treatment in May 2001, the 
veteran was informed that his history was, in fact, 
compatible with gastritis, which had at least "been 
aggravated" by the chronic use of nonsteroidal anti-
inflammatory medication.  Further noted was that gastritis 
had been confirmed on upper gastrointestinal series.  
According to the examiner, the veteran's gastritis might be 
in part due to the chronic intake of caffeine, since he had 
discontinued his most recent anti-inflammatory medication, 
that is, Naprosyn.  

The Board observes that, following VA outpatient treatment in 
November 2001, the evaluating physician was "very strongly" 
of the opinion that the veteran suffered from irritable bowel 
syndrome, as well as a history of gastritis perpetuated by 
the chronic use of nonsteroidal anti-inflammatory medication, 
which he had recently discontinued.  Significantly, as 
recently as August 2003, the veteran gave a history of 
"chronic" gastritis aggravated by the use of nonsteroidal 
anti-inflammatory medication.  Complaints at that time 
included intermittent epigastric pain notwithstanding the use 
of medication.  Physical examination was consistent with the 
presence of mild epigastric tenderness, though with no 
masses, and normal bowel sounds.  The pertinent diagnosis 
noted was gastritis, with a recommendation that the veteran's 
medication be changed.

Based on a review of the evidence of record, it would appear 
that the veteran has yet to undergo a VA gastrointestinal 
examination for the purpose of determining the origin of his 
currently-claimed gastritis.  Under the circumstances, the 
Board is of the opinion that such an examination would be 
beneficial prior to a final adjudication of the veteran's 
claim for service connection.

Turning to the issue of an increased evaluation for the 
veteran's service-connected right knee disability, to include 
restoration of a previously-assigned 40 percent evaluation, 
the Board notes that the veteran has undergone no fewer than 
four surgeries on his right knee, the most recent of which 
appears to have taken place in June 2002.  In a rating 
decision of August 2002, the veteran was assigned a 100 
percent evaluation based on postsurgical convalescence, 
effective from June 6 to August 1, 2002, at which time the 
previously-assigned 30 percent evaluation was reinstated.  In 
a rating decision of March 2003, the veteran's 100 percent 
evaluation based on post surgical convalescence was made 
effective June 2, 2002.  That same rating decision assigned a 
40 percent evaluation for the veteran's service-connected 
right knee disability, effective from December 1, 2002.  

In August 2003, the veteran underwent a VA orthopedic 
examination for compensation purposes in order to more 
accurately determine the severity of his service-connected 
right knee disability.  Based in large part on that 
examination, the RO, in a rating decision of March 2004, 
reduced the veteran's previously-assigned 40 percent 
evaluation to 10 percent.

The veteran has consistently argued that the 40 percent 
evaluation previously in effect for his service-connected 
right knee disability should never have been reduced.  More 
specifically, it is contended that the veteran has in the 
past and continues to experience instability of his right 
knee, for which he currently wears a brace.  Additionally 
noted are complaints of increasing pain, in conjunction with 
progressive limitation of motion.  Significantly, during the 
course of a hearing before the undersigned Veterans Law Judge 
in July 2006, the veteran indicated that he was receiving VA 
treatment at three-month intervals for his service-connected 
right knee disability.  

The Board observes that, based on the evidence of record, the 
veteran last underwent a VA orthopedic examination for 
compensation purposes in August 2003, more than three years 
ago.  While it is true that an additional, more 
contemporaneous examination would provide information 
primarily regarding the current severity of the veteran's 
service-connected right knee disability, such an examination 
could, additionally, provide valuable information regarding 
the propriety of the veteran's reduction from 40 percent to 
10 percent for his service-connected right knee disability.  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the RO should 
provide corrective notice. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be assigned 
if service connection or an increased 
rating is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
May 2004, the date of the most recent 
pertinent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded VA 
gastrointestinal and orthopedic 
examinations in order to more accurately 
determine the exact nature and etiology of 
his claimed gastritis, and the current (and 
past) severity of his service-connected 
right knee disability.  All pertinent 
symptomatology and findings should be 
reported in detail, and necessary tests 
should be conducted.  The claims folder and 
a separate copy of this REMAND must be made 
available to and reviewed by the examiners 
prior to completion of the examinations.  

a.  Following completion of the 
gastrointestinal examination, the 
examiner should specifically comment 
as to whether the veteran currently 
suffers from chronic gastritis, and, 
if so, whether that disability as 
likely as not (50 percent probability 
or greater) had its origin during the 
veteran's period of active military 
service.  Should it be determined that 
the veteran does, in fact, suffer from 
chronic gastritis, but that such 
disability did not, in fact, have its 
origin during his period of active 
military service, an additional 
opinion is requested as to whether 
such pathology is as likely as not 
proximately due to, the result of, or 
aggravated (permanently worsened 
beyond normal progression) by 
nonsteroidal anti-inflammatory 
medication prescribed for the 
veteran's service-connected right and 
left knee disabilities.  In providing 
this opinion, the attention of the 
examiner should address the fact that, 
based on the evidence of record, the 
veteran has not for some time taken 
anti-inflammatory medication for 
treatment of his service-connected 
knee disabilities.

b.  The orthopedic examiner should 
conduct a thorough orthopedic 
examination of the veteran's 
postoperative residuals of right 
medical meniscectomy with degenerative 
joint disease 
right knee, and should document any 
limitation of motion, including any 
limitation of motion due to pain, 
expressed in terms of full extension 
being zero degrees.  The examiner 
should describe any subluxation or 
instability, crepitance, or locking.  
The examiner should also describe and 
evaluate any functional loss due to 
pain or weakness, and to document all 
objective evidence of those symptoms, 
including muscle atrophy.  In 
addition, the examiner should provide 
an opinion on the degree of any 
functional loss that is likely to 
result from a flare-up of symptoms or 
on extended use.  The examiner should 
also document, to the extent possible, 
the frequency and duration of 
exacerbations of symptoms.  

4.  The RO should then review the veteran's 
claim for service connection for gastritis, 
on a direct basis, or as secondary to 
medication for the veteran's service-
connected knee disabilities, as well as his 
claim for an evaluation in excess of 10 
percent for the postoperative residuals of 
right medial meniscectomy with degenerative 
joint disease, to include restoration of a 
previously-assigned 40 percent evaluation.  
Should the benefit sought on appeal remain 
denied, the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



